Judge Hedrick
dissenting.
The Commission based its conclusion that claimant was not disqualified to receive unemployment benefits upon its finding that “[s]he was absent because she had no child care that day.” *229The Commission concedes that the employer’s work rules relating to the termination of the claimant’s employment for ten unexcused absences is reasonable, and the Commission found as a fact that the claimant was advised on Thursday that she was expected to work “mandatory overtime” on Saturday; and the Commission further found that her absence on Saturday was unexcused. The Commission made no finding whatsoever as to what, if anything, the claimant did to obtain "child care” or that she advised or notified her employer that she had any problem. In my opinion, the absence of such findings is most material. The employer had carried its burden when it proved to the satisfaction of the Commission that the claimant had violated a reasonable rule of the employer with respect to unexcused absences. If the Commission, as it did, was going to substitute its rule or excuse for that of the employer, the least the Commission could have done was to support such a conclusion by findings of fact as to what, if anything, the claimant did to justify her conduct in not coming to work. The Commission accepted the claimant’s excuse and thereby substituted its decision for that of the employer as to whether the absence was “unexcused.” In my opinion the decision of the Commission, and the opinion of the majority, effectively guts the reasonable work rules of the employer. The ruling of the Commission, and the decision of the majority affirming that ruling, announces that any employee can violate the reasonable work rules of his or her employer by simply stating after the fact that he or she was unable to obtain “child care.” Under the circumstances of this case, all an employee has to do is simply announce that he or she was unable to get a babysitter for the day he or she was supposed to work. While the decision rendered today by the majority is a victory for one female claimant, it will cause employers to think twice before employing women with little children who might need child care. I vote to reverse.